DETAILED ACTION
This action is responsive to the application No. 16/691,772 filed on November 22, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species 1 disclosed in Fig. 3 in the reply filed on 05/28/2021 is acknowledged.  The applicants indicated that claims 1-3, 6-8, 21, and 24 read on the elected species.  However, claims 21 and 24 read on a nonelected species of the claimed invention.  For instance, claim 21 recites “a lower electrode”, a feature that is not present in the elected species described in Fig. 3.  Accordingly, claims 4, 5, and 9-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-25.
The traversal is on the grounds that there is no burden on the examiner.  According to the applicants, the examiner has not shown that the present application has claims that read on Species 1 (FIG. 3), but do not read on Species 9 (FIG. 11) and/or Species 5 (FIG. 7) for example.  This is found not persuasive.
The argument about claims reading on species 1, 5, 9 depending from the same generic claims is not evidence that the species are not mutually exclusive.  The examiner e.g., employing different search queries) that would allow separately searching for each of their mutually exclusive characteristics, thus creating a serious burden on the examiner.
For all the above reasons, the requirement is still deemed proper and is, therefore, made FINAL.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 2018/0182769).

Regarding Claim 1, Cheng (see, e.g., Fig. 4), teaches a ferroelectric structure 3 comprising:
a ferroelectric film 352, the ferroelectric film 352 having a first net polarization in a first direction oriented from the ferroelectric film 352 toward a first polarization enhancement film 351 (see, e.g., pars. 0009, 0033-0034); and
the first polarization enhancement film 351 on a first surface of the ferroelectric film 352, the first polarization enhancement film 351 having a second net polarization in a second direction crossing the first direction (i.e., in-plane net polarization of 2D materials, see, e.g., pars. 0033-0034).  
In reference to the claim language pertaining to “the direction of the first net polarization of the ferroelectric film” and “the direction of the second net polarization of the polarization enhancement film”, the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  Where the claimed and prior art products are identical or substantially In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Swinehart, 439 F. 2d 210, 169 USPQ 226 (CCPA 1971); please see MPEP § 2112.  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Since Cheng teaches all the features of the claimed invention, the characteristic polarization directions of the ferroelectric film and polarization enhancement film are an inherent property of Cheng’s invention.

Regarding Claim 2, Cheng teaches all aspects of claim 1.  Cheng (see, e.g., Fig. 4), teaches that the first direction is perpendicular to an interface between the ferroelectric film 352 and the first polarization enhancement film 351 (see, e.g., pars. 0033-0034).  

Regarding Claim 3, Cheng teaches all aspects of claim 1.  Cheng (see, e.g., Fig. 4), teaches that the second direction is parallel to an interface between the ferroelectric film 352 and the first polarization enhancement film 351 (see, e.g., pars. 0033-0034).

Regarding Claim 6, Cheng (see, e.g., Fig. 4), teaches a semiconductor device comprising:
a substrate 31,
the substrate 31 including a first source/drain region 32 and a second source/drain region 33 in upper portions of the substrate 31 (see, e.g., par. 0019), and
the first source/drain region 32 and the second source/drain region 33 being spaced apart from each other;
a ferroelectric film 352 on a portion of the substrate 31 between the first source/drain region 32 and the second source/drain region 33 (see, e.g., par. 0019),
the ferroelectric film 352 having a first net polarization in a first direction oriented from the ferroelectric film 352 toward a first polarization enhancement film 351 (see, e.g., pars. 0033-0034);
the first polarization enhancement film 351 on the ferroelectric film 352,
the first polarization enhancement film 351 having a second net polarization in a second direction crossing the first direction (see, e.g., pars. 0033-0034); and
an electrode film 37 on the first polarization enhancement film 351 (see, e.g., par. 0019).  
In reference to the claim language pertaining to “the direction of the first net polarization of the ferroelectric film” and “the direction of the second net polarization of the polarization enhancement film”, the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Swinehart, 439 F. 2d 210, 169 USPQ 226 (CCPA 1971); please see MPEP § 2112.  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Since Cheng teaches all the features of the claimed invention, the characteristic polarization directions of the ferroelectric film and polarization enhancement film are an inherent property of Cheng’s invention.

Regarding Claim 7, Cheng teaches all aspects of claim 6.  Cheng (see, e.g., Fig. 4), teaches that the first direction is perpendicular to an interface between the ferroelectric film 352 and the first polarization enhancement film 351 (see, e.g., pars. 0033-0034).  

Regarding Claim 8, Cheng teaches all aspects of claim 6.  Cheng (see, e.g., Fig. 4), teaches that the second direction is parallel to an interface between the ferroelectric film 352 and the first polarization enhancement film 351 (see, e.g., pars. 0033-0034).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814